Title: General Orders, 6 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Monday March 6th 1780.
            Parole Newnham—  C. Signs Gratton. Recorder.
          
          Two men, one from the 1st Pennsylvania brigade and one from the second, are to be sent to Mr Gambles’, the Commissary in Morristown to assist in securing the hides & tallow.
          Returns of Drums, Drum heads and cords, fifes and fife cases on hand and wanting in the several brigades, and of those in the hands of the Conductors and Commissary of Military Stores to be made to the Adjutant General as soon as possible.
        